Exhibit 10.1

 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this "Agreement") is dated as of June 30,
2010, by and among Enable Growth Partners LP ("EGP"), Enable Opportunity
Partners LP ("EOP"), Pierce Diversified Strategy Master Fund LLC, Ena ("Pierce")
and Crescent International, Ltd. ("Crescent") (collectively the "Sellers" and
each, individually a "Seller"), Telanetix, Inc., a Delaware corporation (the
"Company") and Weinstein Smith, LLP (the "Escrow Agent").
 
WHEREAS, pursuant to the Securities Purchase Agreement dated December 28, 2006
(the "December 2006 Purchase Agreement") by and among the Company and the
Sellers (as purchasers), the Sellers (as purchasers) collectively purchased
Original Issue Discount 6% Senior Secured Convertible Debentures, due December
31, 2008 (the "December 2006 Debentures"), in the original aggregate principal
amount of $3.7 million, and Common Stock Purchase Warrants (the "December 2006
Warrants") to originally acquire, in the aggregate, 949,907 shares of common
stock, par value $0.0001 per share, of the Company (the "Common Stock").
 
WHEREAS, pursuant to the Securities Purchase Agreement dated February 12, 2007
(the "February 2007 Purchase Agreement") by and among the Company and the
Sellers (as purchasers), the Sellers (as purchasers) collectively purchased
Original Issue Discount 6% Senior Secured Convertible Debentures, due December
31, 2008 (the "February 2007 Debentures"), in the original aggregate principal
amount of $1.5 million, and Common Stock Purchase Warrants (the "February 2007
Warrants") to originally acquire, in the aggregate, 401,040 shares of Common
Stock.
 
WHEREAS, the Company previously redeemed all of the February 2007 Debentures
such that none of the February 2007 Debentures are issued or outstanding as of
the date hereof.
 
WHEREAS, pursuant to the Securities Purchase Agreement dated August 30, 2007
(the "August 2007 Debenture Purchase Agreement"), by and among the Company, EGP,
EOP and Pierce (as purchasers), Hudson Bay Fund, LP, ("HBFLP") and Hudson Bay
Overseas Fund, Ltd. ("HBOFLTD" and together with HBFLP, "Hudson Bay"), EGP, EOP
and Pierce and Hudson Bay collectively purchased Original Issue Discount 6%
Senior Secured Convertible Debentures, due June 30, 2009, in the original
aggregate principal amount of $8.0 million, and Common Stock Purchase Warrants
(the "August 2007 Debenture Warrants") to originally acquire, in the aggregate,
826,190 shares of Common Stock.
 
WHEREAS, pursuant to the Securities Purchase Agreement dated August 30, 2007
(the "August 2007 Preferred Purchase Agreement"), by and among the Company, EGP,
EOP and Pierce (as purchasers) and Hudson Bay, EGP, EOP, Pierce and Hudson Bay
collectively purchased an aggregate of 13,000 shares of the Series A Convertible
Preferred Stock, par value of $0.0001 per share, of the Company (the "Preferred
Stock"), and Common Stock Purchase Warrants (the "August 2007 Preferred
Warrants") to originally acquire, in the aggregate, 1,758,008 shares of Common
Stock.
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, pursuant to the Securities Purchase Agreement dated March 27, 2008 (the
"March 2008 Purchase Agreement"), by and among the Company, EGP and Pierce (as
purchasers), EGP and Pierce collectively purchased Original Issue Discount 6%
Senior Secured Convertible Debentures, due April 30, 2010 (the "March 2008
Debentures"), in the original aggregate principal amount of $3.4 million, and
Common Stock Purchase Warrants (the "March 2008 Warrants") to originally
acquire, in the aggregate, 814,285 shares of Common Stock.
 
WHEREAS, pursuant to the Securities Exchange Agreement dated June 30, 2008 (the
"Securities Exchange Agreement"), by and among the Company, the Sellers (as
purchasers) and Hudson Bay, the Company issued Amended and Restated Senior
Secured Convertible Debentures due June 30, 2014, in the original aggregate
principal amount of $4.94 million (the "Exchange Debentures"), to the Sellers
and Hudson Bay in exchange for all of the shares of the Preferred Stock and all
of the December 2006 Debentures, the August 2007 Debentures and the March 2008
Debentures held by such parties.
 
WHEREAS, pursuant to the Debenture and Warrant Purchase Agreement dated August
13, 2008 (the "August 2008 Purchase Agreement "), by and among the Company and
EGP (as purchaser), EGP purchased a Senior Secured Convertible Debenture, due
June 30, 2014 (the "August 2008 Debenture"), in the original aggregate principal
amount of $2.0 million, and a Common Stock Purchase Warrant (the "August 2008
Warrant") to originally acquire 608,000 shares of Common Stock.
 
WHEREAS, pursuant to the Securities Purchase Agreement dated October 31, 2008
(the "Enable/Hudson Bay Purchase Agreement") by and among EGP, as purchaser, and
Hudson Bay, as seller, EGP purchased the Exchange Debentures, the August 2007
Debenture Warrants and the August 2007 Preferred Warrants then held by Hudson
Bay.
 
WHEREAS, pursuant to the Debenture and Warrant Purchase Agreement dated December
11, 2008 (the "December 2008 Purchase Agreement" and together with the December
2006 Purchase Agreement, the February 2007 Purchase Agreement, the August 2007
Purchase Agreement, the March 2008 Purchase Agreement, the Exchange Agreement
and the August 2008 Purchase Agreement, the "Prior Agreements"), by and among
the Company and EGP (as purchaser), EGP purchased a Senior Secured Convertible
Debenture, due June 30, 2014 (the "December 2008 Debenture" and together with
the Exchange Debentures and the August 2008 Debentures, the "Outstanding
Debentures"), in the original principal amount of $1.5 million, and a Common
Stock Purchase Warrant (the "December 2008 Warrant" and together with the
December 2006 Warrants, February 2007 Warrants, the August 2007 Debenture
Warrants, the August 2007 Preferred Warrants, the March 2008 Warrants and the
August 2008 Warrants, the "Outstanding Warrants") to originally acquire 456,000
shares of Common Stock.
 
WHEREAS, each Seller owns (i) the outstanding shares of Common Stock set forth
opposite such Seller's name on column (4) of the Securities Schedule (the
"Outstanding Shares") and (ii) the Outstanding Warrants to purchase that number
of shares of Common Stock set forth opposite such Seller's name on column (5) of
the Securities Schedule attached hereto.
 
 
2

--------------------------------------------------------------------------------

 
 
WHEREAS, pursuant to the Amendment Agreement dated May 8, 2009 among each Seller
and the Company (the "May 2009 Amendment Agreement"), each Seller has the right,
exercisable in its sole discretion on written notice to the Company (each, a
"Notice of Exchange"), from time to time, to exchange (an "Exchange") for no
cash consideration, all or a portion of the Outstanding Warrants for shares of
Common Stock at a ratio of one share of Common Stock for each 1.063 shares of
Common Stock underlying such Outstanding Warrants.
 
WHEREAS, each Seller desires to sell to the Company or its designee
("Purchaser") and Purchaser desires to purchase from such Seller the aggregate
principal amount of the Outstanding Debentures set forth opposite such Seller's
name on column (2) of the Securities Schedule attached hereto (the "Purchased
Debentures"), on the basis of the representations, warranties and agreements
contained in this Agreement, and upon the terms but subject to the conditions
set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and intending to be legally bound, the parties hereto agree as
follows:
 
1. Purchase of Purchased Debentures.
 
1.1 Purchase and Sale.
 
(a) Each Seller hereby agrees to sell to Purchaser, and Purchaser agrees to
purchase from such Seller, the Purchased Debentures at the closing (the
"Closing").  The aggregate purchase price for the Purchased Debentures shall be
$7,500,000 (the "Purchase Price") and the consideration set forth in Section
1.1(b).
 
(b) In addition to the Purchase Price and in consideration and in exchange for
the Purchased Debentures, the Company shall issue to the Sellers, in the
aggregate, such number of shares of Common Stock (the "Additional Shares") such
that the aggregate number of the Outstanding Shares, the shares issuable upon
Exchange of the Outstanding Warrants (in accordance with Section 6.7) and the
Additional Shares, shall equal 16,600,526 shares (the "Total Shares"). The Total
Shares shall be allocated among the Sellers as set forth on column (8) of the
Securities Schedule attached hereto.
 
1.2 Closing.  The date and time of the Closing (the "Closing Date") shall be
10:00 a.m., New York City time, on the date all of the conditions set forth in
Section 2 hereof are satisfied (or such other time as the parties may agree),
after notification of satisfaction or waiver of the conditions to the closing
set forth in Section 2 below at the office of Weinstein Smith, 420 Lexington
Avenue, Suite 2620, New York, New York 10170.
 
1.3 Form of Payment.  On the Closing Date, each of the Sellers and Purchaser
shall instruct the Escrow Agent to transfer to each Seller that part of the
aggregate Purchase Price set forth opposite such Seller's name on column (3) of
the Securities Schedule attached hereto for the Purchased Debentures by wire
transfer of immediately available funds in accordance with such Seller's written
wire instructions.
 
 
3

--------------------------------------------------------------------------------

 
 
1.4 Escrow.
 
(a) Purchaser and the Sellers hereby appoint the Escrow Agent to serve in such
capacity hereunder.  No later than the Closing Date, Purchaser shall cause a
wire transfer of immediately available funds (U.S. dollars) in an amount
representing the Purchase Price, to be paid to an escrow account of the Escrow
Agent set forth on Exhibit A attached hereto (the aggregate amounts received
being held in escrow by the Escrow Agent are referred to herein as the "Escrow
Amount").  Simultaneously with the execution and delivery of this Agreement,
Seller shall promptly deliver to the Escrow Agent (i) the Purchased Debentures
(ii) the Outstanding Warrants, (iii) a UCC termination statement terminating
Seller's lien on the Company's assets, (iv) any release of security interest
that are necessary to release, as of record, the Sellers' security interest in
any of the Purchasers' trademarks, patents and copyrights (the "IP Lien
Release") or in any other Purchaser's assets as to which the Sellers have a
lien, and (v) certificates representing the Pledged Securities under the Amended
and Restated Security Agreement dated as of June 30, 2008 among the Company, all
of the subsidiaries of the Company, the holders of the Company's Senior secured
convertible debentures due June 30, 2014 and issued on the date thereof in the
original aggregate principal amount of $26,140,355.91 signatory thereto, their
endorsees, transferees and assigns and Enable Growth Partners, LP as agent for
the secured parties, and the Security Agreement dated August 30, 2007 among the
Company, all of its subsidiaries and the holders of the Company’s original issue
discount 6% senior secured convertible debentures due June 30, 2009 and issued
on August 30, 2007 in the original aggregate principal amount of $8,001,000
signatory thereto, their endorsees, transferees and assigns (collectively, the
"Security Agreements"). The Escrow Agent shall hold the Escrow Amount, Purchased
Debentures, the Outstanding Warrants, the UCC termination statement. the IP Lien
Release and the certificates for the Pledged Securities in escrow (and any other
relevant lien release documents) in accordance with Section 1.4 and (c) below.
 
(b) The Escrow Agent shall hold the Escrow Amount, the Purchased Debentures, the
Outstanding Warrants, the UCC termination statement, IP Lien Release, and any
other relevant lien release documents and the certificates for the Pledged
Securities delivered to the Escrow Agent pursuant to Section 1 in escrow in
accordance with and subject to this Agreement until the receipt of written
instructions signed by the Sellers and the Purchaser that the conditions to the
Closing have been satisfied (the "Release Instructions").  Upon receipt of the
Release Instructions, the Escrow Agent shall release to each Seller that part of
the Escrow Amount constituting the Purchase Price set forth opposite such
Seller's name on column (3) of the Securities Schedule attached hereto in
accordance with written wire transfer instructions received from such Seller,
and shall release to Purchaser the Purchased Debentures the Outstanding
Warrants, the UCC termination statement, the IP Lien Release, and any other
relevant lien release documents and the certificates for the Pledged Securities.
 
 
4

--------------------------------------------------------------------------------

 
 
(c) Upon satisfaction of the conditions to Closing and upon notice (the
"Delivery Confirmation") from Purchaser to the Sellers that the Escrow Amount
has been delivered to the Escrow Agent, the Purchaser together with each of the
Sellers shall deliver the Release Instructions.  If Sellers fail to deliver the
Release Instructions to the Escrow Agent after delivery by Purchaser to the
Sellers of the Delivery Confirmation, Purchaser may, at its option, direct the
Escrow Agent to deliver to Purchaser the Purchased Debentures the Outstanding
Warrants, the UCC termination statement, the IP Lien Release, and the
certificates for the Pledge Securities, and any other relevant lien release
documents and if Purchaser so directs the Escrow Agent, contemporaneously with
the delivery of the Purchased Debentures the Outstanding Warrants, the UCC
termination statement, the IP Lien Release, and any other relevant lien release
documents and the certificates for the Pledged Securities to Purchaser, the
Escrow Agent shall deliver to the Sellers the Escrow Amount.  If Purchaser fails
to deliver the Release Instructions to the Escrow Agent after the Escrow Agent
has received the Purchased Debentures the Outstanding Warrants, the UCC
termination statement, the IP Lien Release and the certificate for the Pledged
Securities and any other relevant lien release documents from the Seller and has
received the Escrow Amount from Purchaser, Sellers may instruct the Escrow Agent
to deliver to the Sellers the Escrow Amount and if Sellers so instructs the
Escrow Agent, contemporaneously with the delivery of the Escrow Amount to
Sellers, the Escrow Agent shall deliver to Purchaser the Purchased Debentures
the Outstanding Warrants, the UCC termination statement, the IP Lien Release,
and any other relevant lien release documents and the certificates of the
Pledged Securities.
 
(d) It is expressly understood that the Escrow Agent acts hereunder as an
accommodation to the Purchaser and the Sellers and as a depository only and is
not responsible or liable in any manner whatsoever for the sufficiency,
correctness, genuineness or validity of any instrument deposited with it, or for
the form of execution of such instruments or for the identity, authority or
right of any person executing or depositing the same or for the terms and
conditions of any instrument pursuant to which the Escrow Agent or the parties
may act.
 
(e) The Escrow Agent shall no have duties or responsibilities except those set
forth in this Agreement and shall incur no liability, other than by its own
gross negligence, willful misconduct or fraud, in acting upon any signature,
notice, request, waiver, consent, receipt or other paper or document believed by
the Escrow Agent to be genuine, and the Escrow Agent may assume that any person
purporting to give it any notice on behalf of any party in accordance with the
provisions hereof has been duly authorized to do so.  The Purchaser and the
Sellers acknowledge that the Escrow Agent is acting solely as a stakeholder at
their request and that the Escrow Agent shall not be liable for any action taken
by Escrow Agent in good faith and believed by Escrow Agent to be authorized or
within the rights or powers conferred upon Escrow Agent by this Agreement and
shall not be under any duty to give the property held by Escrow Agent hereunder
any greater degree of care beyond what Escrow Agent gives its own similar
property. The Purchaser and the Sellers hereby jointly and severally agree to
indemnify and save the Escrow Agent harmless from and against any and all loss,
damage, claims, liabilities, judgments and other costs and expenses of every
kind and nature which may be incurred by the Escrow Agent (including attorneys'
fees) by reason of its acceptance of, and its performance under, this Agreement
unless caused by the gross negligence, willful misconduct or fraud of the Escrow
Agent.  Absent the Escrow Agent's gross negligence, willful misconduct or fraud,
the Escrow Agent shall be automatically released from all responsibility and
liability under this Agreement upon the Escrow Agent's distribution of the
Escrow Amount, the Purchased Debentures,  the Outstanding Warrants, the UCC
termination statement, the IP Lien Release and the certificates for the Pledged
Securities in accordance with the provisions of this Agreement..
 
 
5

--------------------------------------------------------------------------------

 
 
(f) This Agreement sets forth exclusively the duties of the Escrow Agent with
respect to any and all matters pertinent thereto and no implied duties or
obligations shall be read into this Agreement.
 
(g) The Purchaser acknowledges that Escrow Agent represents some or all of the
Sellers on other legal matters and has represented the Sellers in connection
with this Agreement.
 
(h) The provisions of this Section 1.4 shall survive any termination of this
Agreement.
 
2. Closing Conditions
 
2.1 Conditions to Seller’s Obligation to Sell.  The obligation of each Seller
hereunder to sell the Purchased Debentures to the Purchaser and to Exchange the
Outstanding Warrants (in accordance with Section 6.7) on the Closing Date is
subject to the satisfaction, on or before the Closing Date, of each of the
following conditions, provided, that these conditions are for such Seller's sole
benefit and may be waived by the Seller at any time in its sole discretion by
providing Purchaser with prior written notice thereof:
 
(a) On or prior to the Closing Date, Purchaser shall have delivered to the
Escrow Agent the Escrow Amount.
 
(b) On or prior to the Closing Date, Purchaser shall have delivered to the
transfer agent of the Common Stock an irrevocable letter of instruction to issue
via DWAC transfer all of the shares issuable to the Sellers upon Exchange of the
Outstanding Warrants (in accordance with Section 6.7) to the Sellers in the
amounts set forth in column (6) and all of the Additional Shares to the Sellers
in the amounts set forth in column (7) of the securities Schedule attached
hereto.
 
(c) The representations and warranties of Purchaser shall be true and correct in
all material respects (other than representations and warranties that are
already qualified by materiality which shall be true and correct in all
respects) as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date which shall be true as of such specified date), and Purchaser shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by Purchaser at or prior to the Closing Date.
 
 
6

--------------------------------------------------------------------------------

 
 
2.2 Conditions to Purchaser's Obligation to Purchase. The obligation of
Purchaser hereunder to purchase the Purchased Debentures on the Closing Date is
subject to the satisfaction, on or before the Closing Date, of each of the
following conditions, provided, that these conditions are for Purchaser's sole
benefit and may be waived by Purchaser at any time in its sole discretion by
providing Seller with prior written notice thereof:
 
(a) On or prior to the Closing Date, each Seller shall have delivered to the
Escrow Agent the Purchased Debentures being purchased in such Closing.
 
(b) On or prior to the Closing Date, each Seller shall have delivered to the
Escrow Agent the Outstanding Warrants.
 
(c) On or prior to the Closing Date, the Company shall have raised gross
proceeds of at least $10,000,000 in a financing transaction (the “Financing”).
 
(d) The representations and warranties of each Seller shall be true and correct
in all material respects (other than representations and warranties that are
already qualified by materiality which shall be true and correct in all
respects) as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date which shall be true as of such specified date), and each Seller shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by Seller at or prior to the Closing Date.
 
3. Seller Representations And Warranties.  Each Seller hereby represents,
warrants and covenants, (in the case of EOP, GO and Pierce, severally and
jointly, and in the case of Crescent, severally and not jointly), to Purchaser
as follows as of the date hereof:
 
3.1 Due Organization. Seller is an entity duly organized and validly existing
under the laws of the jurisdiction of its formation.
 
3.2 Due Authorization and Validity.  Seller has all requisite power and
authority to execute, deliver and perform its obligations under this
Agreement.  This Agreement has been duly and validly authorized, executed and
delivered on behalf of Seller and shall constitute the legal, valid and binding
obligation of Seller enforceable against it in accordance with its terms, except
as such enforceability may be limited by general principles of equity or to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.
 
3.3 No Conflict.  The execution, delivery and performance by Seller of this
Agreement and the consummation by Seller of the transactions contemplated hereby
will not (i) result in a violation of the organizational documents of Seller,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Seller is a party, or (iii) result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to Seller, except in
the case of clauses (ii) and (iii) above, for such conflicts, defaults, rights
or violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of Seller to perform
its obligations hereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
3.4 No Consent Required.  No consent, approval, permit, order, notification,
waiver (including any waiver of a right of first refusal) or authorization of,
or any exemption from registration, declaration or filing with, any person
(governmental or private) is required in connection with the execution, delivery
and performance by Seller of this Agreement or the consummation by Seller of the
transactions contemplated hereby.  There is no agreement, other than this
Agreement, to sell all or any portion of the Purchased Debentures or Outstanding
Warrants and no person has a right of co-sale or tag-along right that would be
triggered hereby.
 
3.5 Title.  Seller has good and valid title to the Purchased Debentures and the
Outstanding Warrants free and clear of lien, mortgage, security interest,
pledge, charge or encumbrance of any kind ("Liens").  Delivery of the Purchased
Debentures to Purchaser will pass to Purchaser good and valid title to the
Purchased Debentures, free and clear of Liens other than under securities laws.
 
3.6 Own Account.  Seller is acting solely for Seller's own account, and has made
Seller's own independent decision to enter into this Agreement and as to whether
this Agreement is appropriate or proper for Seller based upon Seller's own
judgment and upon advice of such advisors as Seller deems necessary.  Seller
acknowledges and agrees that Seller is not relying, and has not relied, upon any
communication (written or oral) of Purchaser or any affiliate, employee or agent
of Purchaser with respect to the legal, accounting, tax or other implications of
this Agreement and that Seller has conducted Seller's own analyses of the legal,
accounting, tax and other implications hereof and thereof; it being understood
that information and explanations related to the terms and conditions of this
Agreement shall not be considered investment advice or a recommendation to enter
into this Agreement.  Seller acknowledges that neither Purchaser nor any
affiliate, employee or agent of Purchaser is acting as a fiduciary for or an
advisor to Seller in respect of this Agreement.
 
3.7 Purchaser Status. At the time such Seller was offered the Additional Shares,
it was, and at the date hereof it is, either (i) an "accredited investor" as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a "qualified institutional buyer" as defined in Rule 144A(a) under
the Securities Act. Such Seller is not required to be registered as a
broker-dealer under Section 15 of the Securities Exchange Act of 1934, as
amended (the "Exchange Act").
 
3.8 Experience of Such Purchaser. Such Seller, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Additional Shares, and has so evaluated the
merits and risks of such investment. Such Seller is able to bear the economic
risk of an investment in the Additional Shares and, at the present time, is able
to afford a complete loss of such investment.
 
 
8

--------------------------------------------------------------------------------

 
 
3.9 General Solicitation. Such Seller is not purchasing the Additional Shares as
a result of any advertisement, article, notice or other communication regarding
the Additional Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
3.10 Restricted Shares. Such Seller understands that the Additional Shares are
"restricted securities" and have not been registered under the Securities Act of
1933, as amended (the "Securities Act") or any applicable state securities law.
Such Seller (i) is acquiring the Additional Shares as principal for its own
account and not with a view to or for distributing or reselling such Additional
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, (ii) has no present intention of distributing any of such
Additional Shares in violation of the Securities Act or any applicable state
securities law, (iii) has no direct or indirect arrangement or understandings
with any other persons to distribute or regarding the distribution of such
Additional Shares (this representation and warranty not limiting such Seller's
right to sell the Additional Shares in compliance with applicable federal and
state securities laws) in violation of the Securities Act or any applicable
state securities law and (iv) is acquiring the Additional Shares hereunder in
the ordinary course of its business.
 
3.11 No Litigation.  There is no action, suit, claim, proceeding, inquiry or
investigation before or by any court, public board, government agency or self
regulatory organization or body pending or, to the knowledge of Seller,
threatened against or affecting Seller that could reasonably be expected to have
a material adverse affect on the ability of Seller to perform its obligations
hereunder.
 
3.12 No Brokers.  Seller has taken no action that would give rise to any claim
by any person for brokerage commissions, finder's fees or similar payments
relating to this Agreement or the transactions contemplated hereby.
 
3.13 Non Affiliate.  Neither the Seller nor any of its affiliates is an officer,
director or a "beneficial owner" of more than 10% of the shares of Common Stock
(as defined for purposes of Rule 13d-3 of the Exchange Act).  Neither Seller nor
any of its affiliates is, (a) effecting or seeking, offering or proposing
(whether publicly or otherwise) to effect, or cause or participate in or in any
way assist any other person to effect or seek, offer or propose (whether
publicly or otherwise) to effect or participate in, (i) any material acquisition
of any securities (or beneficial ownership thereof) or assets of the Company or
any of its subsidiaries out of the ordinary course of business, (ii) any tender
or exchange offer, merger or other business combination involving the Company or
any of its subsidiaries, (iii) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its subsidiaries, or (iv) any "solicitation" of "proxies" (as such terms
are used in the proxy rules of the Securities and Exchange Commission) or
consents to vote any voting securities of the Company; (b) forming, joining or
in any way participating in a "group" (as defined under the 1934 Act) with
respect to the Company with respect to the matters set forth in (a) above; (c)
otherwise acting, alone or in concert with others, to seek to control or
influence the management, board of directors or policies of the Company; or (d)
entering into any discussions or arrangements with any third party with respect
to any of the foregoing.  The Purchased Debentures, the Outstanding Shares and
the Outstanding Warrants have been continuously held by the Seller for a period
of at least twelve (12) months as of the date hereof and constitute all of the
securities, whether equity, equity linked, debt or otherwise of the Company
owned or held by such Seller.
 
 
9

--------------------------------------------------------------------------------

 
 
4. Purchaser Representations And Warranties.  Purchaser hereby represents and
warrants to each Seller as follows:
 
4.1 Due Organization.  Purchaser is an entity duly organized and validly
existing under the laws of the jurisdiction of its formation.
 
4.2 Due Authorization and Validity.  Purchaser has all requisite power and
authority to execute, deliver and perform its obligations under this
Agreement.  This Agreement has been duly and validly authorized, executed and
delivered on behalf of Purchaser and shall constitute the legal, valid and
binding obligation of Purchaser enforceable against it in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.
 
4.3 No Conflict.  The execution, delivery and performance by Purchaser of this
Agreement and the consummation by Purchaser of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
Purchaser, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Purchaser is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to Purchaser, except in
the case of clauses (ii) and (iii) above, for such conflicts, defaults, rights
or violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of Purchaser to
perform its obligations hereunder.
 
4.4 No Litigation.  There is no action, suit, claim, proceeding, inquiry or
investigation before or by any court, public board, government agency or
self-regulatory organization or body pending or, to the knowledge of Purchaser,
threatened against or affecting Purchaser that could reasonably be expected to
have a material adverse affect on the ability of Purchaser to perform its
obligations hereunder.
 
4.5 Issuance of Additional Shares.  The Additional Shares are duly authorized
and when issued and paid for under the terms of this Agreement will be validly
issued, fully paid and non-assessable, free and clear of all Liens imposed by
Purchaser.  The Total Shares equal 5% of the issued and outstanding shares of
Common Stock before such issuance.
 
4.6 Own Account.  Purchaser is purchasing the Purchased Debentures for
cancellation and not with a view to distribution.
 
 
10

--------------------------------------------------------------------------------

 
 
4.7 Accredited Investor.  Purchaser is an "accredited investor" (as defined in
Regulation D under the Securities Act) and has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of the transaction contemplated herein, and it is able to bear the
economic risk of such purchase.
 
4.8 Status of Purchaser.  Purchaser (i) is a sophisticated person with respect
to the sale of the Purchased Debentures; (ii) has adequate information
concerning the business and financial condition of the Company to make an
informed decision regarding the purchase of the Purchased Debentures; and (iii)
has independently and without reliance upon the Sellers, and based on such
information as Purchaser has deemed appropriate, made its own analysis and
decision to enter into this Agreement, except that Purchaser has relied upon
each Seller's express representations, warranties and covenants in this
Agreement.  Purchaser acknowledges that neither Seller has given Purchaser any
investment advice, credit information or opinion on whether the purchase of the
Purchased Debentures is prudent.
 
4.9 Restricted Shares.  Purchaser understands that, the Purchased Debentures and
the shares of Common Stock underlying the Purchased Debentures have not been and
are not being registered under the Securities Act or any state securities laws,
and may not be offered for sale, sold, assigned or transferred unless
subsequently registered thereunder or an exemption from such registration is
available.  Purchaser understands that the Purchased Debentures shall bear the
legends set forth in the applicable Prior Agreement pursuant to which such
security was initially issued and such legends shall not be removed except in
accordance with the terms of such Prior Agreement.
 
4.10 No Brokers.  Purchaser has taken no action that would give rise to any
claim by any person for brokerage commissions, finder's fees or similar payments
relating to this Agreement or the transactions contemplated hereby.
 
5. Payment of Expenses. Each party hereto shall be liable for its own costs and
expenses in connection with the transactions contemplated hereby.
 
6. Other Agreements.
 
6.1 Transfer of Purchased Debentures.  Each Seller, for good and valuable
consideration, effective as of the Closing Date, hereby assigns, transfers,
conveys and delivers to Purchaser all of its right, title and interest in and to
the Purchased Debentures, and with respect to the Purchased Debentures, to the
Prior Agreements, and agrees to take such actions in the future that are
reasonably requested by the Purchaser to effect the foregoing.
 
6.2 No Shop.  None of the Sellers shall, nor shall any of them authorize or
permit, directly or indirectly, any of their respective officers, trustees,
directors, employees, investment bankers, financial advisors, accountants,
attorneys, brokers, finders or other agents, advisors or representatives (each,
a "Representative") to, directly or indirectly: (i) convert or exercise, in
whole or in part, the Purchased Debentures or the Outstanding Warrants,
respectively, or otherwise effect any similar transaction with respect to the
Purchased Debentures or the Outstanding Warrants; or (ii) initiate, solicit,
encourage or knowingly take any other action to facilitate (including by way of
furnishing information or assistance) any inquiries or the making of any
proposal or other action that constitutes, or may reasonably be expected to lead
to, any proposal or offer from any other person relating to any sale, transfer,
pledge, hypothecation or similar transaction involving all or any part of the
Purchased Debentures or the Outstanding Warrants; (iii) initiate or participate
in any discussions or negotiations, or furnish to any person not a party to this
Agreement (other than the Company's designee, if any) any information in
furtherance of any inquiries that could reasonably be expected to lead to any
such proposal or offer; or (iv) enter into any agreement, arrangement or
understanding with respect to any such proposal or offer (including any letter
of intent, agreement in principle, memorandum of understanding, confidentiality
agreement, joint venture agreement, partnership agreement or other agreement
constituting or related to, or intended to, or that would reasonably be expected
to lead to, any such proposal or offer, or that is intended or that could
reasonably be expected to result in the abandonment, termination or failure to
consummate the Closing or any other transaction contemplated by this Agreement.
Sellers shall promptly notify the Company in writing (as soon as is reasonably
practicable, but in any event no later than 24 hours from initial receipt or
occurrence) of any offer or proposal referred to in the immediately preceding
sentence or any communications (written or oral) with respect to any such offer
or proposal (including the material terms and conditions thereof and the
identity of the person making the offer or proposal) which any of the Sellers or
any of their respective Representatives may receive after the date hereof, and
Sellers shall promptly provide to the Company copies of any written materials
received and a written summary of any other communications made in connection
with the foregoing.
 
 
11

--------------------------------------------------------------------------------

 
 
6.3 Release of Claims.  Effective as of the Closing, the Sellers, on the one
hand, and Telanetix, on the other hand, each for itself, its agents, affiliates,
attorneys, accountants, successors and assigns, fully and forever waives,
releases and discharges the other and its current, former and future parents,
subsidiaries, related entities, employee benefit plans and their fiduciaries,
predecessors, successors, officers, directors, shareholders, agents, employees
and assigns (collectively, "Releasees"), with respect to any and all claims,
rights, liabilities and causes of action, payment or contracts, claims,
counterclaims, demands, damages, liabilities, actions, causes of action, suits,
debts, duties, dues, sums of money, costs, expenses, accounts, reckonings,
bonds, bills, specialties, covenants, controversies, agreements, variances,
trespasses, judgments, extents, liens and executions of every nature, kind or
description past, present or future, at law, in equity or otherwise, whether now
known or unknown, liquidated or unliquidated, fixed or contingent (including any
claims for indemnification and contribution based on acts, omissions or
occurrences on or prior to the date of execution of this Agreement), which have
arisen, occurred or existed at any time prior to the Closing Date, including,
without limitation, any and all claims, liabilities and causes of action arising
out of or relating to the Purchased Debentures the Outstanding Warrants or the
Prior Agreements.
 
6.4 Litigation and Administrative Proceedings/No Assignment of Claims.  The
Sellers and Purchaser acknowledge that they are not aware of any claims and
causes of action against the Company which currently exist or have existed prior
to the date hereof and that they are unaware of any litigation, proceeding or
investigation pending or threatened against the Company.  The Sellers and
Purchaser each acknowledge and agree that they have not assigned any claim or
filed any charge or action against the Company and that they will not assign any
claim they have had in the past or now have against the Company.
 
 
12

--------------------------------------------------------------------------------

 
 
 
6.5 No Interest in Other Securities.  On or after the Closing Date, if it is
determined that any Seller owned immediately prior to the Closing Date
securities, whether equity, equity linked, debt or otherwise of the Company
other than the Purchased Debentures, the Outstanding Shares and the shares
issuable upon Exchange of the Outstanding Warrants and has therefore breached
its representations and warranties set forth in the last sentence of Section
3.13(d), such Seller shall be deemed to have assigned and transferred its entire
right, title and interest to such securities to Purchaser for no additional
consideration, effective as of the Closing Date.
 
6.6 Release of all Security Interest.  Effective as of the Closing Date, the
Sellers agree (a) all of the Sellers' security interests and liens granted by or
arising under the Security Agreements, are without further action, hereby
released and discharged and the Purchaser, or its designee, are hereby
authorized to execute and file such UCC-3 termination statements and any other
instruments as may be necessary or advisable to effect such release and (b) to
execute and deliver, upon request of the Purchasers, any additional UCC
termination statements, lien releases, re-assignment of trademarks, mortgage
satisfactions, discharge of security interest and other similar discharge or
release documents as are necessary or advisable to release, as of record, the
security interests, financing statements and all other notices of security
interest and liens previously filed or otherwise held by the Sellers.
 
6.7 Notice of Exchange. The delivery of this Agreement to the Escrow Agent by
the Sellers shall, as of the Closing, constitute and be deemed to be a Notice of
Exchange as to all of such Seller's Outstanding Warrants the Exchange of which
for shares of Common Stock in accordance with the May 2009 Amendment Agreement
results in such Seller being entitled to receive no more than the number of
Total Shares such Seller is entitled to receive hereunder and to the extent the
Exchange of all of such Seller's Outstanding Warrants would entitle the Seller
to receive more than the number of Total Shares such Seller is entitled to
receive hereunder, such Seller is not effecting an Exchange of such Outstanding
Warrants and agrees and acknowledges that such Outstanding Warrants, as of the
Closing, shall be extinguished and all rights and obligations of the parties
thereunder shall be automatically terminated.
 
7. Termination.
 
7.1 Termination.  This Agreement may be terminated at any time prior to the
Closing Date as follows:
 
(a) by mutual written consent of the parties;
 
(b) by either Sellers or the Company, if July 15, 2010 (the "Outside Date")
shall have occurred and the Closing has not been consummated; provided, that the
right to terminate this Agreement under this ‎Section 7.1(b) shall not be
available to a party whose failure to fulfill any obligation under this
Agreement was the primary cause of, or resulted in, the failure of the Closing
to be consummated on or before the Outside Date;
 
 
13

--------------------------------------------------------------------------------

 
 
(c) by the Company, if the Company does not raise gross proceeds of at least
$10,000,000 in the Financing.
 
7.2 Effect of Termination.  In the event of the termination of this Agreement
pursuant to Section 7.1(a) this Agreement shall forthwith become void, and there
shall be no liability under this Agreement on the part of any party hereto
except that the provisions of this Section 7.2 shall survive any such
termination; provided, however, that nothing herein shall relieve any party
hereto from liability for any breach of any of its representations, warranties,
covenants or agreements set forth in this Agreement prior to such termination.
 
8. Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:
 
If to the Sellers:
 
Enable Growth Partners LP
One Ferry Building, Suite 255
San Francisco, CA 94111
Telephone: (415) 677-1579
 
Facsimile:  (415) 677-1580
 
Attention: Mitch Levine
 
 
with a copy (for informational purposes only) to:

 
Weinstein Smith LLP
420 Lexington Avenue
New York, New York 10170
Telephone:  (212) 931-8704
Facsimile:  (212) 401-4741
Attention:  Robert F. Charron
 
If to Purchaser:
 
Telanetix, Inc.
11201 SE 8th Street, Suite 200
Bellevue, Washington 98004
Telephone: (206) 331-1010
Facsimile:  (425) 646-9078
Attention: Douglas N. Johnson
 
 
14

--------------------------------------------------------------------------------

 

 
 
with a copy (for informational purposes only) to:

 
Sheppard, Mullin, Richter & Hampton LLP
12275 El Camino Real, Suite 200
San Diego, California 92130
Telephone:  (858) 720-7469
Facsimile:  (858) 523-6705
Attention:  James A. Mercer, III


 
If to Escrow Agent:

 
Weinstein Smith LLP
420 Lexington Avenue
New York, New York 10170
Telephone:  (212) 931-8704
Facsimile:  (212) 401-4741
Attention:  Robert F. Charron
 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by Seller's facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i) or (ii) above, respectively.
 
9. Governing Law; Submission to Jurisdiction.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
15

--------------------------------------------------------------------------------

 
 
10. Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements among Purchaser, the Sellers, their affiliates and persons
acting on their behalf with respect to the matters discussed herein. Other than
this Agreement and the agreements referenced herein, there are no other oral or
written agreements with respect to the matters discussed herein or that directly
or indirectly relate to the Company or any securities, whether equity, equity
linked, debt or otherwise, of the Company, whether or not among the Company, the
Sellers, their affiliates and persons acting on their behalf, and this Agreement
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein.  Except as
specifically set forth herein or therein, neither the Sellers nor Purchaser
makes any representation, warranty, covenant or undertaking with respect to such
matters.  No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought.
 
11. Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
12. Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
13. No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
14. No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and may be relied upon by the investor in the Financing who
are expressly made third party beneficiaries hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other person, other than the investor in
the Financing.
 
15. Further Assurances.  Each party shall use its commercially reasonable
efforts to do and perform, or cause to be done and performed, all such further
acts and things, and shall execute and deliver all such other agreements,
certificates, instruments and documents, as any other party may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.
 
 
16

--------------------------------------------------------------------------------

 
 
16. Successors.  This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors and assigns, including any
purchasers of the Purchased Debentures.
 
17. Survival.  Unless this Agreement is terminated by mutual consent of the
Sellers and Purchaser, the representations and warranties of Sellers and
Purchaser contained in Section 3 and 4 shall survive the Closing Date and the
delivery of the Purchased Debentures or the Outstanding Warrants, as applicable.
 
18. Counterparts.  This Agreement may be executed in one or more counterparts
and may be delivered by facsimile transmission or electronic mail in portable
document format or other means intended to preserve the original graphic content
of a signature.  Each such counterpart shall be deemed an original, but all of
which, taken together, shall constitute one instrument.
 
[The remainder of the page is intentionally left blank]
 
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Purchaser, each Seller and the Escrow Agent have caused
their respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.
 
SELLERS:
 
ENABLE GROWTH PARTNERS LP
 
By:          /s/ Mitch Levine                               
                Mitch Levine, Authorized Signatory
 
PIERCE DIVERSIFIED STRATEGY MASTER FUND LLC, ENA
By:        /s/ Mitch Levine                              
              Mitch Levine, Authorized Signatory
ENABLE OPPORTUNITY PARTNERS LP
By:          /s/ Mitch Levine                             
                Mitch Levine, Authorized Signatory
 
CRESCENT INTERNATIONAL, LTD.
By:         /s/ Maxi Brezzi                               
               Maxi Brezzi, Authorized Signatory
COMPANY:
ESCROW AGENT:
 
TELANETIX, INC., A DELAWARE CORPORATION
By:          /s/ Douglas N. Johnson                 
                                            
Douglas N. Johnson, CEO
WEINSTEIN SMITH LLP, as Escrow Agent
By:           /s/ Joseph A. Smith                             
                                                     
Name:      Joseph A. Smith
Title:        Authorized Signatory



 
 
 

--------------------------------------------------------------------------------

 


 
Seller
(1)
 
 
Current Principal Amount of Purchased Debentures
(2)
   
Purchase
Price
(3)
   
# of Shares of
Common Stock
Outstanding
(4)
   
# of Shares of Common Stock Subject to Outstanding
Warrants
(5)
   
# of Shares of Common Stock Being Issued on Exchange of Outstanding
Warrants
(6)
   
# of Additional Shares
(7)
   
 
 
# of the
Total Shares
 (8)
 
Enable Growth Partners LP
  $ 24,702,487     $ 6,248,669       159,358       9,959,571       9,369,305    
  4,302,162       13,830,825  
Enable Opportunity Partners LP
  $ 3,366,975     $ 851,700       59,960       1,375,042       1,293,548      
531,648       1,885,156  
Pierce Diversified Strategy Master
 Fund LLC, Ena
  $ 882,772     $ 223,303       --       358,425       337,183       157,077    
  494,260  
Crescent International, ltd.
  $ 697,066     $ 176,328       --       576,771       390,285       --      
390,285  
Total
  $ 29,649,300     $ 7,500,000                       11,390,321       4,990,887
      16,600,526  



 


 


 


 


 
 

--------------------------------------------------------------------------------

 
 


 
EXHIBIT A
 






Weinsten Smith LLP
Bank Name:
   
Swift Code#:
   
Bank Address:
   
ABA Number:
   
Account Name:
   
Account Number:
 







 
 

--------------------------------------------------------------------------------

 